DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8-18, and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Lavelle et al (US 20030218614 A1) and Miura (JP 2009-090689 A). 
Lavelle discloses a user resizing a window [0005] wherein sample density increases in response to a decrease in window size [0014] because “smaller sized windows can support higher sample densities in a fixed size frame buffer” [0394]. See also [0395] “monitor the current window size, and automatically adjust the sample density to get the most use out of the fixed size frame buffer” and [0398] “Often windows are less than full screen in size. Thus, when the user selects a larger window, the image quality may be higher by virtue of having more pixels of resolution. Conversely, when the user makes the window smaller, the dynamic allocation mechanism maintains the image quality by using more samples per pixel.” 
Lavelle et al do not disclose a movement detection system that detects movement of the image to the second virtual distance relative to the user as a measure indicative of adjustment of the image from the first size to the second size. 
Miura discloses scaling an image C2 to a size that can be visually recognized by a driver 9 by an image size changing process as a vehicle approaches an object A1. See Figs. 3-5 and their description in the text. 
It is noted by the Examiner that the increase in sample density for the decreased window size of Lavelle et al is not a clarification routine to maintain sharpness of an image. A person of ordinary skill in the art would not have had reason to replace the sample density increase of Lavelle et al with a clarification routine to maintain sharpness of an image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/22/2022